Citation Nr: 0729830	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
December 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At his hearing before the Board, the veteran testified that 
he was receiving private treatment for his knees from Dr. 
James C. Walters II (who resided in Plano/Frisco, Texas).  To 
date, these records have not yet been associated with the 
veteran's claims file.  As such, a remand is required to 
obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from September 2006 to the 
present.

2.  Contact the veteran for the 
appropriate release to acquire records 
from Dr. James Walters; then attempt to 
acquire copies of the treatment records.

3.  Once the requested development has 
been completed, schedule the veteran for 
a VA examination to evaluate the current 
state of his knees.  The examiner should 
be provided with the veteran's claims 
folder and should review it prior to the 
examination.  The examiner should 
specifically discuss the range of motion 
and stability of the knees.

4.  Once the development has been 
completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity 
to respond before returning the record to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



